          CASE 4:89-cr-00094-DSD Doc. 319 Filed 07/29/21 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                        Criminal No. 4:89-94(DSD)

United States of America,

                  Plaintiff,

v.                                                         ORDER

Ralph Chavous Duke,

                  Defendant.



      This matter is before the court upon defendant Ralph Chavous

Duke’s pro se motion for compassionate release under 18 U.S.C.

§ 3582.     Based on a review of the file, record, and proceedings

herein, and for the following reasons, the motion is denied.



                                 BACKGROUND

      In 1989, a jury convicted Duke of numerous drug trafficking

and   firearm    offenses.       The   court   sentenced    Duke   to   life

imprisonment plus forty years, to be served consecutively.              The

court later vacated count 1 after the Eighth Circuit determined

that the convictions on counts 1 and 32 violated the Double

Jeopardy Clause.      See United States v. Duke, 940 F.2d 1113, 1120

(8th Cir. 1991).       On remand, the court re-imposed the original

sentence.

      In 2016, the court determined that Duke was eligible for a

two-level decrease in his base offense level for the drug offenses
           CASE 4:89-cr-00094-DSD Doc. 319 Filed 07/29/21 Page 2 of 6



under a retroactive amendment to the sentencing guidelines.                             The

court reduced his sentence to 365 months plus 40 years, to be

served consecutively.

      In 2017, Duke moved for relief under 28 U.S.C. § 2241 in the

Central     District       of    Illinois,       the   district    in   which      he   was

incarcerated.        The Illinois court determined that the Supreme

Court’s decision in Bailey v. United States, 516 U.S. 137 (1995),

mandated vacatur of Duke’s firearm convictions (counts 28, 29,

30). See Duke v. Thompson, No. 17-cv-1024, 2017 WL 4397950 (C.D.

Ill. Sept. 29, 2017).            The court then transferred the case to the

District of Minnesota for resentencing.

      The court resentenced him to life imprisonment on counts 2

and   32    and    forty        years   on   counts      4-8,     all   to   be    served

concurrently.       Duke appealed and the Eighth Circuit affirmed.                      See

United States v. Duke, 932 F.3d 1056 (2019).                      Duke then moved to

vacate his new sentence under 28 U.S.C. § 2255.                     The court denied

the motion.

      On April 20, 2020, Duke requested release from the warden of

his facility – FCI-Pekin – based on his health and advanced age.

ECF No. 311, at 1.          The warden denied the request.               Id. at 2.       No

inmates at FCI- Pekin are currently infected with the virus and

one   staff       member    has     tested       positive   for     COVID-19.           See

https://www.bop.gov.coronavirus              (last      updated     July     28,   2021).

Duke has been offered the COVID-19 vaccine but has declined.                            ECF

                                             2
           CASE 4:89-cr-00094-DSD Doc. 319 Filed 07/29/21 Page 3 of 6



No. 316, at 158.           He cites no medical reason for doing so.                His

medical records indicate that he contracted COVID-19 in October

2020, was asymptomatic, and recovered without incident.                       Id. at

85, 92-94.

      Duke now moves for compassionate release, arguing that his

age     and      medical     conditions           –     obesity   and   diabetes    or

immunocompromised, among other less concerning diagnoses - are

extraordinary and compelling reasons warranting his release from

imprisonment. 1      The government opposes the motion.



                                        DISCUSSION

      The First Step Act allows for a reduction in sentence or

compassionate release where “extraordinary and compelling reasons

warrant such a reduction.”                18 U.S.C. § 3582(c)(1)(A)(i).            The

court has carefully reviewed the submissions by the parties and

finds     that    Duke     has    not   established        that   “extraordinary   and

compelling reasons” warrant his release under the First Step Act.

18 U.S.C. § 3582(c)(1)(A)(i).

      The     Sentencing         Commission       has    issued   policy   statements

setting forth the circumstances under which relief may be warranted




      1The court is in receipt of letters and a petition in support
of his release. Although the court is pleased to know that he has
support from family and friends, it does not bear on the court’s
legal analysis.

                                              3
          CASE 4:89-cr-00094-DSD Doc. 319 Filed 07/29/21 Page 4 of 6



under § 3582.         Among them includes “suffering from a serious

physical or mental condition ... that substantially diminishes the

ability    of   the    defendant     to       provide   self-care   within     the

environment of a correctional facility and from which he or she is

not expected to recover.”            U.S.S.G. § 1B1.13, cmt. 1(A).              In

addition, age may warrant a reduction in sentence if the defendant

“(i) is that least 65 years old; (ii) is experiencing a serious

deterioration in physical or mental health because of the aging

process; and has served at least 10 years or 75 percent of his or

her term of imprisonment, whichever is less.”                U.S.S.G. § 1B1.13,

cmt. 1(B).

       As to his medical condition, the court understands Duke’s

concerns     regarding    the    risk     of     contracting COVID-19        again.

However, Duke’s own experience shows that the BOP is prepared to

handle any potential future infection properly.                 Indeed, the BOP

appears to have done so when Duke tested positive and was able to

recover without incident.          Moreover, now that the vaccination is

offered in the federal prison system, outbreaks have decreased.

Indeed, FCI-Pekin currently has no COVID cases among inmates.                   If

Duke   wants    to    place   himself     in    the   best   position   to   avoid

contracting the virus – or of becoming seriously ill should a

breakthrough infection occur – he should reconsider the BOP’s

vaccination offer as it is currently the most effective way to



                                          4
          CASE 4:89-cr-00094-DSD Doc. 319 Filed 07/29/21 Page 5 of 6



protect against the virus.           The court certainly will not reward

his decision to decline the vaccine with a sentence reduction.

     Under these circumstances, Duke has not established that he

is incapable of providing self-care while in prison or in the event

he contracts the virus again.         As a result, Duke’s health does not

provide a basis for compassionate release.

     Nor does Duke’s advanced age compel the court to a different

conclusion.     Although he is 75 years old and has served more than

10 years of his sentence, he has not established that he is

experiencing a serious deterioration in physical or mental health

because of the aging process.

     Even if he could meet the criteria set forth in U.S.S.G.

§ 1B1.13(1), the court is not amenable to reducing his sentence.

Specifically, the court finds that Duke would pose a danger to the

community if he were to be released given the nature of his crimes

of conviction.      See U.S.S.G. § 1B1.13(2) (providing that the court

must deny a sentence reduction unless it determines the Defendant

“is not a danger to the safety of any other person or to the

community”).

     Likewise, a reduction in sentence would not reflect the

seriousness of the crime, provide just punishment, or take into

account    Duke’s    history   and    characteristics.     See   18    U.S.C.

§ 3553(a)(1), (a)(2)(A).



                                       5
       CASE 4:89-cr-00094-DSD Doc. 319 Filed 07/29/21 Page 6 of 6



                              CONCLUSION

     Accordingly,   IT   IS   HEREBY   ORDERED   that   the   motion   for

compassionate release [ECF No. 310] is denied.



Dated: July 29, 2021

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                   6
